PER CURIAM.
Because the asserted errors in the appellant’s guidelines scoresheet and sentence are not readily ascertainable from the face of the record and are therefore not cognizable in this Rule 3.800(a) proceeding,1 State v. Montague, 682 So.2d 1085 (Fla.1996); McCalister v. State, 682 So.2d 556 (Fla.1996), approving McCalister v. State, 664 So.2d 1149 (Fla. 3d DCA 1995); State v. Callaway, 658 So.2d 983 (Fla.1995); Holland v. State, 672 So.2d 566 (Fla. 5th DCA 1996), review denied, 678 So.2d 338 (Fla.1996), the order below denying relief is
Affirmed.

. Any motion asserted under Rule 3.850 is barred as untimely.